Citation Nr: 1807632	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for Raynaud's phenomenon. 

2.  Entitlement to a rating higher than 30 percent rating for scleroderma (previously diagnosed as eczema with dyschromia) prior to January 14, 2015, and to a rating higher than 60 percent from that date forward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to July 2009.  This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Chicago, Illinois.

The Board notes that in a February 2015 rating decision, the RO granted a 60 percent disability rating for the Veteran's scleroderma effective January 14, 2015.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for scleroderma remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is contained in the electronic claims file.

The Board remanded this claim for further development in September 2014.  

The issue of entitlement to a rating higher than 40 percent for Raynaud's phenomenon is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From the March 16, 2012 date of claim for an increased rating, the Veteran's scleroderma has more nearly approximated a skin disorder akin to eczema that requires constant or near-constant systemic therapy.  

2.  A rating higher than 60 percent is not available under the applicable rating criteria. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for scleroderma have been satisfied throughout the period under review.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

2.  A rating higher than 60 percent for scleroderma may not be granted as a matter of law under the applicable rating criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal concerns the initial evaluation assigned a service-connected disability, VA assesses the level of disability from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay statements of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's scleroderma (previously diagnosed as eczema with dyschromia) has been assigned a 30 percent rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (dermatitis or eczema), prior to January 14, 2015, and a 60 percent rating as of January 14, 2015.  The Veteran states that her skin disorder warrants a 60 percent rating since the date of claim.  See August 2016 VA Form 21-4138.  A September 2017 appellate brief also lists the issue of whether a rating higher than 60 percent is warranted.  Accordingly, the Board will address both issues.  

Under Diagnostic Code 7806, a 0 percent rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and requiring no more than topical therapy during the past 12-month period; a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Alternatively, a disability under DC 7806 may be rated based on disfigurement of the head, face, or neck (DC 7800), or based on scars (DC 7801-7805), depending on the predominant disability.  38 C.F.R. § 4.118.

The U.S. Court of Appeals for the Federal Circuit recently held that topical corticosteroids do not constitute systemic therapy.  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).

Because "systemic therapy," which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.  Warren v. McDonald, 28 Vet. App. 194 (2016) (citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)).  Consequently, the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Id.

After a review of all the lay and medical evidence of record and after considering the benefit-of-the-doubt rule, the Board finds that the Veteran's service-connected skin disability more nearly approximates the criteria for a 60 percent rating since the March 16, 2012 date of claim.  38 C.F.R. § 4.118.  The Board notes that this is the date of claim determined by the RO in the August 2012 rating decision.  

The agency of original jurisdiction (AOJ) assigned a 60 percent rating as of January 24, 2015 because it found that the report of the VA examination conducted on that date showed that her skin disorder required constant or near constant systemic therapy.  

The Board finds that, resolving reasonable doubt, her scleroderma has required near-constant systemic therapy since the March 2012 date of claim.  

Specifically, the June 2012 VA examination report notes that the Veteran used systemic corticosteroids or other immunosuppressive medications for 6 weeks or more, but not constantly.  However, it also states that she used "other oral medications," to include hydroxychloroquine sulfate, constantly or near-constantly.  Hydroxychloroquine sulfate, for which Plaquenil is a common brand name, is an immunosuppressive drug.  See January 2013 VA Treatment Record (indicating that Plaquenil is a systemic immunosuppressant); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  The VA treatment records show that the Veteran had been prescribed this medication beginning January 2012.  She chose to discontinue in August 2012, according to a December 2012 VA treatment record.  The June 2012 VA examination report further reflects that the Veteran used a topical corticosteroid for 6 weeks or more, but not constantly; and other topical medication to include Melquin HP for 6 weeks or more, but not constantly.  The examiner indicated that the Veteran's skin condition involved less than 5 percent of total and exposed body areas, but no explanation was provided.  In this regard, the Board notes that an October 2009 VA examination report reflects that the Veteran's skin condition involved her shoulders, neck, chest, and arms, and a November 2009 VA dermatology treatment record reflects a finding that it involved 25% of body surface area, including the neck, back, and bilateral arms.  The examination also noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  No malignant skin neoplasms were found.  The examiner did note that the Veteran's Raynaud's phenomenon was a systemic manifestation due to her skin disease.

A January 2013 VA treatment record notes that there had been no change in the Veteran's chronic depigmented changes on her neck and trunk, but she did notice new white spots on her legs.  She denied major systemic symptoms, and stated that she felt well.  She reported no improvement of her rash when using Plaquenil.  Therefore, she wanted to consider other treatment options.  Though the white spots were asymptomatic, she wanted to try to stop them, if possible.  The treating dermatologist noted that the Veteran was willing to try a combination of topical therapies rather than another systemic immunosuppressive agent since she had already tried methotrexate (MTX) and Plaquenil.   

An August 2013 VA dermatology consultation record reflects that the Veteran denied itching, pain, or burning associated with her skin condition.  She was bothered by the color change.  She was prescribed narrow-band ultraviolet-B light therapy (NBUVB) three times per week.  

An October 2014 VA treatment record reflects that the Veteran reported that she was itching a lot.  She had previously used various anti-histamines such as Atarax, without significant improvement.  On examination, there was ill-defined hyperpigmentation most prominent on the forehead and cheeks.  On the neck, upper chest, and back, and bilateral superior pretibias, there were "hypo/depigmented" patches with follicular repigmentation.  On the bilateral upper arms, there was hyperpigmented macules and papules.  She was started on Gabapentin, 300 milligrams per day, as well as topical medications. 

During her June 2014 hearing, the Veteran submitted pictures showing that her skin condition covers extensive areas of her body. 

At her January 2015 VA Skin examination, it was noted that the Veteran took Atarax and Gabapentin orally, constantly or near constantly.  No malignant skin neoplasms were found.  The examiner also noted that the Veteran's skin condition did cause scarring or disfigurement of her head, face, or neck in the form of hypopigmentation and hyperpigmentation of the Veteran's neck and face.  The Veteran's hypopigmentation and hyperpigmentation of the head, face, and neck were not found to be painful, unstable, and were not found to be due to burns.  The examiner noted 4 scars or disfigurements: (1) disfigurement of the neck covering 9 by 6 centimeters; (2) disfigurement along the jawline bilaterally covering 2 by 2 centimeters; a second disfigurement along the jawline bilaterally covering 2 by 2 centimeters; and (4) ill-defined patches along her cheeks and forehead.  No elevation, depression, adherence to underlying tissue, or missing underlying soft tissue was found.  The approximate total area of head, face, and neck with hypopigmentation and hyperpigmentation was found to be 62 square centimeters.  No gross distortion or asymmetry of facial features or visible or palpable tissue loss was found.  Finally, systemic manifestations due to any skin diseases such as fever, weight loss, or hypoproteinemia associated with skin conditions such as erythroderma were not found.

Resolving reasonable doubt, the Board finds that the criteria for a 60 percent rating under DC 7806 were more nearly approximated prior to January 14, 2015 (when a 60 percent rating is already in effect).  See 38 C.F.R. § 4.118, DC 7806.  The June 2012 VA examiner indicated that the Veteran took Hydroxychloroquine sulfate (Plaquenil) constantly, or near constantly.  As discussed above, this is an immunosuppressant that qualifies as systemic therapy under DC 7806.  Although the Veteran subsequently chose to discontinue this medication, in August 2012, this in itself does not mean that her skin condition did not require it.  She stopped taking it because the skin condition showed no improvement.  The evidence of record does not otherwise show that the Veteran's skin condition was less severe in March 2012 than in June 2015, when the 60 percent rating was assigned.  

The 60 percent evaluation currently assigned under DC 7806 is the maximum available rating under DC 7806.  Accordingly, a rating higher than 60 percent under DC 7806 is not available as a matter of law.  

The Board has considered whether a higher rating may be assigned under another diagnostic code.  DC 7800, which pertains to disfigurement of the head, face, or neck, is applicable in this case, because the Veteran's skin disability affects her face and neck, as reflected in the June 2015 VA examination report.  38 U.S.C.A. § 4.118. 

The only rating higher than 60 percent available under DC 7800 is an 80 percent rating.  See id.  Under DC 7800, an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement under DC 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note (1). 

The VA examination reports show that the Veteran's service-connected skin disorder does not cause visible or palpable tissue loss with either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement, as set forth above.  See, e.g. June 2015 VA Examination Report.  Accordingly, the criteria for a rating of 80 percent under DC 7800 are not satisfied.  

A separate rating may not be assigned under DC 7800, as this is prohibited under the provisions of DC 7806.  In this regard, the Veteran's scleroderma constitutes the predominant disability.  Moreover, a rating under DC 7806 is more favorable, as the criteria for a rating of 80 percent under DC 7800 are not satisfied, and DC 7800 does not otherwise provide for a rating higher than 50 percent.  

With regard to the Veteran's scarring, the applicable diagnostic codes do not provide for a rating higher than 40 percent.  Moreover, the Veteran's scleroderma constitutes the predominant disability.  Separate ratings for scars may not be assigned, as this is prohibited under DC 7806.  

Finally, an evaluation higher than 60 percent is not warranted under DC 7817, which pertains to exfoliative dermatitis.  In this regard, a 100 percent rating is assigned for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and which requires constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy during the past 12-month period.  38 C.F.R. § 4.118, DC 7817.  The evidence discussed above shows that the Veteran's service-connected skin disorder has not been manifested by systemic manifestations such as fever, weight loss, or hypoproteinemia found.  The June 2012 examiner did note that the Veteran's Raynaud's phenomenon was a systemic manifestation of her skin disease.  However, the Veteran is already in receipt of a separate rating for her Raynaud's disease.

In sum, from March 16, 2012 through January 13, 2015, a 60 percent rating is granted for the Veteran's skin disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.  Because a rating higher than 60 percent is not available as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  


ORDER

A rating of 60 percent rating for scleroderma (previously diagnosed as eczema with dyschromia) is granted from March 16, 2012 through January 13, 2015, subject to the laws and regulations governing payment of monetary benefits. 

A rating higher than 60 percent for scleroderma (previously diagnosed as eczema with dyschromia) is denied. 


REMAND

The evaluation of the Veteran's Raynaud's phenomenon must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

Under 38 C.F.R. § 4.104, DC 7117, a 60 percent rating is assigned when Raynaud's syndrome is manifested by two or more digital ulcers and a history of characteristic attacks.  A March 2014 VA Rheumatology Note reflects that on examination, the physician found a few mild digital ulcers.  Furthermore, at her June 2014 hearing, the Veteran stated that she had ulcers form on her fingertips.  However, the Veteran's January 2015 examination report states that she did not have two or more digital ulcers (or autoamputation of a digit) on examination.  

It remains unclear whether the Veteran's Raynaud's phenomenon has been manifested by recurrent ulcers that were not present at the time of the January 2015 VA examination, or whether perhaps a staged rating might be warranted, and if so, for how long.  There are no medical records dated after December 2014.  Thus, the Board is unable to make this determination.  On remand, any outstanding VA treatment records dated since December 2014 must be added to the file.  If necessary, a new VA opinion should also be obtained that discusses the March 2014 record and states whether the Veteran's Raynaud's has been manifested by ulcers, and whether and when they resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since December 2014.

2.  If necessary, obtain a VA medical opinion as to whether the Veteran's Raynaud's has been manifested by ulcers.  The examiner must address the March 2014 VA treatment record reflecting examination findings of mild ulcers, and the January 2015 VA examination report stating that no ulcers were found on examination.  The examiner must also state whether and when the ulcers resolved, to the extent this can be determined.  The Veteran need not be scheduled for a new examination unless deemed necessary by the medical professional rendering the opinion.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


